Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 1 of 9 PageID #: 34




                          Exhibit A-1
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 2 of 9 PageID #: 35




                                Fig. 1




                                Fig. 2
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 3 of 9 PageID #: 36




                                Fig. 3
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 4 of 9 PageID #: 37




                                Fig. 4
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 5 of 9 PageID #: 38




                                Fig. 5




                                Fig. 6
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 6 of 9 PageID #: 39




                                Fig. 7




                                Fig. 8




                                Fig. 9
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 7 of 9 PageID #: 40




                               Fig. 10




                               Fig. 11
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 8 of 9 PageID #: 41




                               Fig. 12
Case 2:20-cv-00125-JRG Document 1-2 Filed 04/26/20 Page 9 of 9 PageID #: 42




                               Fig. 13




                               Fig. 14
